—Judgment, Supreme *26Court, Bronx County (Robert Cohen, J.), rendered June 2,1999, convicting defendant, upon his plea of guilty, of vehicular assault in the second degree, reckless endangerment in the first degree, criminal possession of stolen property in the third degree and leaving the scene of an incident without reporting, and sentencing him, as a second felony offender, to three concurrent terms of 2 to 4 years, concurrent with a term of IV2 to 3 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied. Defendant received a full opportunity to present his arguments to the court, both orally and in writing. The record contradicts defendant’s assertion that he was misled as to the consequences of his plea. During the plea colloquy, the court promised to recommend to a New Jersey court that defendant’s prospective New Jersey sentence should run concurrently with his New York sentence, but made it clear that this recommendation was not binding upon the New Jersey court. Accordingly, there was no need for any further inquiry (see, People v Frederick, 45 NY2d 520). Concur — Sullivan, P. J., Nardelli, Ellerin, Rubin and Friedman, JJ.